DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 11 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 2, 11 and 19, the term "approximately" in these claims is a relative term that renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claims and/or the specification does not set forth how close the band gaps of the channel structure and the source and drain structures have to be to satisfy this claim as currently written and therefore it is not clear how close the bandgaps would have to be to be considered approximate. Furthermore, with regards to claims 11 and 19, the limitation “wherein the source structure and the drain structure have approximately the same band gap as the channel structure” is unclear because the independent claim from which they depend already sets forth that the band gap of the source and drain structures are wider than the band gap of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Patent Pub. No. 2018/0315827, from hereinafter “Ma”) in view of Long et al. (Dual Material Gate Field Effect Transistor (DMGFET), International Electron Devices Meeting. IEDM Technical Digest, Washington, DC, USA, 1997, pp. 549-552, doi: 10.1109/IEDM.1997.650445, from hereinafter “Long”).
Regarding Claim 1, Ma, in Fig. 1-9, teaches an integrated circuit structure, comprising: a gallium arsenide layer (130) on a substrate; a channel structure (140) on the gallium arsenide layer, the channel structure comprising indium, gallium and ¶’s 0015-0022).
Ma fails to teach wherein first workfunction material of the gate structure is laterally adjacent to the second work function material over the channel structure. 
Long in Fig. 1 teaches an integrated circuit structure, comprising a channel structure, a source structure at a first end of the channel structure and a drain structure at a second end of the channel structure; and a gate structure over the channel structure, the gate structure having a first workfunction material (Gate Material 2) laterally adjacent a second workfunction material (Gate Material 1), the second workfunction material having a different workfunction than the first workfunction material (Pgs. 549-553, specifically see Structure of DMGFET, Characteristics of DMG-HFET and Conclusion). 
In view of the teachings of Long, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma to include wherein first workfunction material of the gate structure is laterally adjacent to the second work function material over the channel structure because incorporating two different work function materials as employed laterally will make the threshold voltage near the source more positive than near the drain in NFET devices and therefore improve carrier transport efficiency and suppress short channel effects. 
Regarding Claim 3, as in the combination above, both Ma and Long teach wherein the source structure and the drain structure are doped with N+ conductivity (Ma - ¶ 0017 and 0020-0022; Long - Structure of the DMGFET and Fig. 1).
Regarding Claim 4, Ma teaches wherein the first workfunction material has a lower workfunction than the second workfunction material (¶’s 0020-0022) and Long teaches wherein the first workfunction material has a lower workfunction than the second workfunction material, the first workfunction material is proximate the drain structure, and the second workfunction material is proximate the source structure (Fig. 1-2, Pgs. 549-550).
Regarding Claim 6, Ma teaches a dielectric layer (155/160) between the channel structure and the gate structure (¶ 0019).
Regarding Claim 7, Ma teaches first conductive contact (185) on the drain structure, and a second conductive contact (180) on the source structure (¶ 0022).
Regarding Claim 8, Ma teaches wherein the channel structure (140/340) is a fin structure (¶’s 0029-0030).
Regarding Claim 10, Ma in Fig. 1-9 teaches a method of fabricating an integrated circuit structure, the method comprising: forming a channel structure (140/340) on a gallium arsenide layer (130/330) above a substrate, the channel structure comprising indium, gallium and arsenic; forming a source structure (145/355) at a first end of the channel structure and a drain structure (150/350) at a second end of the channel structure, the source structure and the drain structure having a wider band gap than the channel structure; forming a gate trench in a dielectric layer (345); forming ¶’s 0017-0034). 
Ma fails to specifically teach forming a gate trench in a dielectric layer over the channel structure and forming a first workfunction material in the gate trench using a first deposition process and forming a second workfunction material in the gate trench using an angled deposition process wherein the first workfunction material is laterally adjacent to the second workfunction material. 
Long in Fig.’s 1-2 teaches a method of manufacturing an integrated circuit, the method comprising: forming a gate trench in a dielectric layer over a channel structure; forming a first workfunction material (Gate Material 2/M2) in the gate trench using a deposition process; and forming a second workfunction material (Gate Material 1/M1) in the gate trench using an angled deposition process, the first workfunction material laterally adjacent the second workfunction material, and the second workfunction material having a different workfunction than the first workfunction material (Pgs. 549-553, specifically see Structure of DMGFET, Fabrication of DMG-HFET, Characteristics of DMG-HFET and Conclusion). 
In view of the teachings of Long, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma to include forming a gate trench in a dielectric layer over the channel structure and forming a first workfunction material in the gate trench using a first deposition process and forming a second workfunction material in the gate trench 
Although, Ma as modified by Long fails to specifically teach using an angled deposition process to form the first work function material as well, Long does teach using an angled deposition process to form the second workfunction material as shown above. In view of the teachings of Long and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include using an angled deposition process to form the first work function material as well because as shown this method is already known in the art and it would be desirable to use to form the first workfunction material too as it will allow for deposition to only one side of the gate trench without the need for subsequent patterning or masking steps to remove the work function material from the other part of the trench.
Regarding Claim 12, as in the combination above, both Ma and Long teach wherein the source structure and the drain structure are doped with N+ conductivity (Ma - ¶ 0017 and 0020-0022; Long - Structure of the DMGFET and Fig. 1).
Regarding Claim 13, Ma teaches wherein the first workfunction material has a lower workfunction than the second workfunction material (¶’s 0020-0022) and Long 
Regarding Claim 15, Ma teaches forming first conductive contact (185) on the drain structure and a second conductive contact (180) on the source structure (¶ 0022 and 0034).
Regarding Claim 16, Ma teaches wherein the channel structure (140/340) is a fin structure (¶’s 0029-0030).

Claims 2, 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma as modified by Long above, and further in view of Yang et al. (U.S. Patent Pub. No. 2015/0090958, from hereinafter “Yang”).
Regarding Claims 2 and 11, Ma as modified by Long above is silent with regards to teach that the source structure and the drain structure have approximately the same band gap as the channel structure.
Yang in Fig. 1 teaches an integrated circuit structure and a method of forming an integrated circuit structure wherein source/drain structures (142) have approximately the same band gap as a channel structure (222; ¶ 0048-0049 and 0053-0055). In particular, Yang teaches that the channel structure and the source/drain structures both comprise similar materials, including InGaAs, and therefore they would have similar band gaps. 
Yang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long above to include that the source structure and the drain structure have approximately the same band gap as the channel structure because this will allow improved carrier mobility and lower the resistance during operation. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding Claim 9 and 17, Ma as modified by Long above fails to specifically teach wherein the channel structure is a nanowire structure. 
Yang in Fig. 1 an integrated circuit structure and a method of forming an integrated circuit structure wherein the channel structure (122) comprising InGaAs is a nanowire (120) structure (¶ 0048-0049). 
In view of the teachings of Yang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long to include wherein the channel structure is a nanowire structure because this is an obvious matter of design choice as a nanowire channel as compared to a fin or a lateral channel provides for a gate-all-around structure which will offer improved device performance by offering higher operating speeds at a lower voltage. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma as modified by Long above, and further in view of Hafez et al. (U.S. Patent Pub. No. 2011/0147837, from hereinafter “Hafez”).
Regarding Claims 5 and 14, Ma as modified by Long above is silent with regards to teaching that the first workfunction material is an N-type material, and the second workfunction material is a P-type material.
Hafez teaches a similar method and device including an integrated circuit comprising a gate structure having first and second workfunction materials wherein the first workfunction material (NMOS Gate Metal/702) is an N-type material, and the second workfunction material (PMOS Gate Metal/706) is a P-type material (¶ 0029-0040, specifically ¶ 0032). 
In view of the teachings of Hafez, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long above to include that the first workfunction material is an N-type material, and the second workfunction material is a P-type material because these types of materials are well known in the art for having different work functions and specifically used in forming gate electrode in such devices to provide different properties that will alter device performance.


Claims 18, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Long in view of Murali et al. (U.S. Patent Pub. No. 2014/0110765, from hereinafter “Murali”).
Regarding Claim 18, Ma in Fig. 1-9 teaches a method of fabricating an integrated circuit structure, the method comprising: forming a channel structure (140/340) on a gallium arsenide layer (130/330) above a substrate, the channel structure comprising indium, gallium and arsenic; forming a source structure (145/355) at a first end of the channel structure and a drain structure (150/350) at a second end of the channel structure, the source structure and the drain structure having a wider band gap than the channel structure; forming a gate trench in a dielectric layer (345); forming a gate over the channel structure including forming a first workfunction material (175/375) in the gate trench and forming a second workfunction material (170/375) wherein the second workfunction material having a different workfunction than the first workfunction material (¶’s 0017-0034). 
Ma fails to specifically teach forming a gate trench in a dielectric layer over the channel structure and forming a first workfunction material and a second workfunction material in the gate trench that is laterally adjacent to the first workfunction material.
Long in Fig.’s 1-2 teaches a method of manufacturing an integrated circuit, the method comprising: forming a gate trench in a dielectric layer over a channel structure; forming a first workfunction material (Gate Material 2/M2) in the gate trench and forming a second workfunction material (Gate Material 1/M1) in the gate trench that is laterally adjacent to the first workfunction material, wherein the second workfunction material has a different workfunction than the first workfunction material (Pgs. 549-553, specifically see Structure of DMGFET, Fabrication of DMG-HFET, Characteristics of DMG-HFET and Conclusion). 
Long, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma to include forming a gate trench in a dielectric layer over the channel structure and forming a first workfunction material and a second workfunction material in the gate trench that is laterally adjacent to the first workfunction material because incorporating two different work function materials as employed laterally will make the threshold voltage near the source more positive than near the drain in NFET devices and therefore improve carrier transport efficiency and suppress short channel effects. 
Ma as modified by Long above fails to specifically teach the specific method of forming the gate structure as claimed including forming a first workfunction material to completely fill the gate trench; patterning the first workfunction material in the gate trench to form an opening at a side of the gate trench; forming a second workfunction material in the opening at the side of gate trench such that the first workfunction material laterally adjacent the second workfunction material.
Murali in Fig. 12-15 teaches a method of forming a gate electrode having dual materials with the first material and the second material being laterally adjacent to each other, wherein the method includes forming a first material (704/131) to completely fill a gate trench (703; Fig. 12-13); patterning the first material in the gate trench to form an opening at a side of the gate trench (Fig. 14); forming a second material (132) in the opening at the side of gate trench (Fig. 15; ¶’s 0066-0068).
In view of the teachings of Murali, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Ma as modified by Long above to include the specific method of forming the gate structure as claimed including forming a first workfunction material to completely fill the gate trench; patterning the first workfunction material in the gate trench to form an opening at a side of the gate trench; forming a second workfunction material in the opening at the side of gate trench such that the first workfunction material laterally adjacent the second workfunction material because this masking, patterning and etching are well known techniques used when forming different materials on substrate that are laterally adjacent to each other as it provided for an accurate deposition process while protecting other layers from damage during the process.
Regarding Claim 20, as in the combination above, both Ma and Long teach wherein the source structure and the drain structure are doped with N+ conductivity (Ma - ¶ 0017 and 0020-0022; Long - Structure of the DMGFET and Fig. 1).
Regarding Claim 21, Ma teaches wherein the first workfunction material has a lower workfunction than the second workfunction material (¶’s 0020-0022) and Long teaches wherein the first workfunction material has a lower workfunction than the second workfunction material, the first workfunction material is proximate the drain structure, and the second workfunction material is proximate the source structure (Fig. 1-2, Pgs. 549-550).
Regarding Claim 23, Ma teaches forming first conductive contact (185) on the drain structure and a second conductive contact (180) on the source structure (¶ 0022 and 0034).
Regarding Claim 24, Ma teaches wherein the channel structure (140/340) is a fin structure (¶’s 0029-0030).

Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma as modified by Long and Murali above, and further in view of Yang.
Regarding Claims 19, Ma as modified by Long and Murali above is silent with regards to teach that the source structure and the drain structure have approximately the same band gap as the channel structure.
Yang in Fig. 1 teaches an integrated circuit structure and a method of forming an integrated circuit structure wherein source/drain structures (142) have approximately the same band gap as a channel structure (222; ¶ 0048-0049 and 0053-0055). In particular, Yang teaches that the channel structure and the source/drain structures both comprise similar materials, including InGaAs, and therefore they would have similar band gaps. 
In view of the teachings of Yang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long and Murali above to include that the source structure and the drain structure have approximately the same band gap as the channel structure because this will allow improved carrier mobility and lower the resistance during operation. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding Claim 25, Ma as modified by Long and Murali above fails to specifically teach wherein the channel structure is a nanowire structure. 
Yang in Fig. 1 an integrated circuit structure and a method of forming an integrated circuit structure wherein the channel structure (122) comprising InGaAs is a nanowire (120) structure (¶ 0048-0049). 
In view of the teachings of Yang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long and Murali above to include wherein the channel structure is a nanowire structure because this is an obvious matter of design choice as a nanowire channel as compared to a fin or a lateral channel provides for a gate-all-around structure which will offer improved device performance by offering higher operating speeds at a lower voltage. 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma as modified by Long and Murali above, and further in view of Hafez.
Regarding Claims 22, Ma as modified by Long and Murali above is silent with regards to teaching that the first workfunction material is an N-type material, and the second workfunction material is a P-type material.
Hafez teaches a similar method and device including an integrated circuit comprising a gate structure having first and second workfunction materials wherein the first workfunction material (NMOS Gate Metal/702) is an N-type material, and the second workfunction material (PMOS Gate Metal/706) is a P-type material (¶ 0029-0040, specifically ¶ 0032). 
Hafez, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Ma as modified by Long and Murali above to include that the first workfunction material is an N-type material, and the second workfunction material is a P-type material because these types of materials are well known in the art for having different work functions and specifically used in forming gate electrode in such devices to provide different properties that will alter device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 8, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816